Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:
“... The search device according to claim 12, wherein the search method according to claim 2 is used...”
	It seems that the underlined portion should be “claim 12”
	Further, there is no search method in claim 12
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 12, 14, 16 includes a graph generation means, a graph search means, a prioritization means, a user interface means, a condition extraction means and a path evaluation means, a scoring means, a score addition means, an inter-material property relationship paths prioritization means
Graph generation means: [0086], [0092], and other paragraphs. 
Graph search means:  [0042], [0046], [0050], and other paragraphs.
A prioritization means: fig. 2
A condition extraction means: [0050]
A path evaluation means: [0050]
a scoring means: [0056]
a score addition means: [0056
an inter-material property relationship paths prioritization means: [0056]


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (U.S. Pub 2017/0076041 A1), in view of Chandra (U.S. Pub 2005/0165594 A1)
Claim 1
a database held in a storage device ([0031], line 3-4, “... databases of registered chemical molecules, fig. 1, database 135), a graph generation step ([0042], line 1- 3, “... when needed, the information from the database... is retrieved and loaded into the graph data structure), a graph search step ([0044], line 1-6, “... once... graph is created... users... may search or browse for information...”), wherein 
the database stores multiple pairs of material property parameters having mutual relationships ([0006], line 4-5, “...The databases store data and meta-data about the registered chemical molecules...” [0034], line 8-10, “... All such graph nodes and graph edges... would have been previously stored in the molecular chemical database 135...” [0041], line 3, “...  a link between two molecules...” <examiner note: the database stores molecules as nodes and links as relationship between a pair of molecules>); 
the graph generation step includes generating a graph in which the multiple material property parameters stored in the database are represented as nodes, and inter-node spaces corresponding to the respective material property parameter pairs each being stored as having a relationship therebetween are represented as edges ([0042], line 1-13, “... When needed, the information from the database... is retrieved and loaded into the graph data structure.... FIG. 4... a process 400 for creating a molecular network graph data structure. As shown in this figure, the process 400 retrieves data from the database (at 405) and then determines whether the data relates to a graph node (at 410), a graph edge (at 420), or data for links to a node or an edge (at 430). When the process 400 determines that the retrieved data is for a node, an edge, or data for links to a node or an edge, the process 400 then creates the node (at 415), the edge (at 425), or the links (at 435), respectively...” <examiner note: molecules/nodes and edges/links of pairs molecules in the database are loaded into the molecular network graph as nodes and edges <=> inter-node spaces>) ; 
the graph search step includes searching the graph on the basis of a given search condition and presenting multiple related material properties ([0046], “... By way of example, FIG. 5... a molecular network graph data structure 500 that gets created... In this example, the molecular network graph data structure 500 includes nodes with OSHA safety properties... As can be seen, some of the nodes have "unknown" OSHA safety 10 determinations, some other nodes have "health hazard" OSHA safety 12 determinations, other nodes have "storage hazard (flammable)" OSHA safety 14 determinations, yet other nodes have "toxic" OSHA safety 16 determinations, and the remainder of nodes shown in this graph have "environmentally sustainable" OSHA safety 18 determinations. ...” [0050], line 2-13, “... the user could specify the same keywords/concept and the system would transform the search to molecular search... Given that the molecular network graph is optimized... the user may quickly hone in on molecules that satisfy or relate to the search criteria... The user would then have the ability to further distinguish the nodes (molecules) of the graph according to the OSHA color-coding safety scheme (e.g., configuring the UI to display the graph according to the OSHA scheme by, for example, selecting the OSHA scheme from a list or a menu)...” <examiner note: molecules in the molecular network graph are searched and molecules/nodes meets user query are identified along with node’s properties such as OSHA schemes>)) or inter-material property relationship paths representing relationships between material properties; and 

However, Zhou does not explicitly disclose a prioritization step wherein the prioritization step includes obtaining, by using information about one or both of the nodes and the edges, priority for the presented multiple related material properties or inter-material property relationship paths, and outputting a result in the descending order of priority.
Chandra discloses a prioritization step wherein the prioritization step includes obtaining, by using information about one or both of the nodes and the edges, priority for the presented multiple related material properties or inter-material property relationship paths, and outputting a result in the descending order of priority ([0052], line 1-13, “... Pathfinding algorithms including radial, shortest path, and all paths pathfinding. Radial pathfinding is useful to discover how one biological entity is functionally or structurally connected to other biological entities... An algorithm for discovering this information can start from a particular node and find all nodes that are connected to the node for a predetermined number of steps removed from the node. If directionality is important (e.g., as in reactions), the algorithm can be instructed to follow links only in the direction indicated by the pathfinding criteria....” [0042], “... each node may have a plurality of relationship descriptors defining multiple attributes of that node...” [0045], line 1-2, “... relationship descriptors represent biological relationships between biological entities  represented by nodes...” [0054], “... the results of this pathway algorithm can be displayed, for example as a sorted list of pathways from the shortest or largest, or as a merged graph...” <examiner note: pathfinding algorithm identifies pathways between starting node and ending node, all pathways from starting node using biological entities and relationship descriptors data. The result pathways are sorted in an order as shortest or largest and displayed>)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include pathfinding algorithm along with prioritize pathways results as disclosed by Chandra into Zhou because Zhou only discloses the result is visualized and allows user interacts with the nodes to obtain additional data of nodes. The pathfinding algorithms disclosed by Chandra allows user to find pathways between nodes, shortest pathways, or pathways radiates from a node and presents identified pathways in specific order. By incorporating Chandra into Zhou to allow users not only to obtain nodes that satisfy the search query but also pathways between nodes, shortest pathways, or pathways radiates from a node.
Claim 10
Zhou discloses a search device, wherein the search method according to claim 2 is used (fig. 10)
Claim 12
Zhou discloses a search device (fig. 10), comprising: 
a database in which material property parameters are stored ([0031], line 3-4, “... databases of registered chemical molecules, fig. 1, database 135), a graph generation means ([0042], line 1-13, “... When needed, the information from the database... is retrieved and loaded into the graph data structure.... FIG. 4... a process 400 for creating a molecular network graph data structure...”), a graph search means (fig. 6), and a user interface means (fig. 6), wherein 
the graph generation means generates, based on the material property parameters stored in the database, a graph in which nodes and inter-node spaces corresponding to the respective material property parameter pairs each being stored as having a relationship therebetween are represented as edges ([0042], line 1-13, “... When needed, the information from the database... is retrieved and loaded into the graph data structure.... FIG. 4... a process 400 for creating a molecular network graph data structure. As shown in this figure, the process 400 retrieves data from the database (at 405) and then determines whether the data relates to a graph node (at 410), a graph edge (at 420), or data for links to a node or an edge (at 430). When the process 400 determines that the retrieved data is for a node, an edge, or data for links to a node or an edge, the process 400 then creates the node (at 415), the edge (at 425), or the links (at 435), respectively...” <examiner note: molecules/nodes and edges/links of pairs molecules in the database are loaded into the molecular network graph as nodes and edges <=> inter-node spaces>); 
the graph search means searches the graph on the basis of a search condition given by a user by using the user interface means, and obtains a graph search result ([0046], “... By way of example, FIG. 5... a molecular network graph data structure 500 that gets created... In this example, the molecular network graph data structure 500 includes nodes with OSHA safety properties... As can be seen, some of the nodes have "unknown" OSHA safety 10 determinations, some other nodes have "health hazard" OSHA safety 12 determinations, other nodes have "storage hazard (flammable)" OSHA safety 14 determinations, yet other nodes have "toxic" OSHA safety 16 determinations, and the remainder of nodes shown in this graph have "environmentally sustainable" OSHA safety 18 determinations. ...” [0050], line 2-13, “... the user could specify the same keywords/concept and the system would transform the search to molecular search... Given that the molecular network graph is optimized... the user may quickly hone in on molecules that satisfy or relate to the search criteria... The user would then have the ability to further distinguish the nodes (molecules) of the graph according to the OSHA color-coding safety scheme (e.g., configuring the UI to display the graph according to the OSHA scheme by, for example, selecting the OSHA scheme from a list or a menu)...” <examiner note: molecules in the molecular network graph are searched and molecules/nodes meets user query are identified along with node’s properties such as OSHA schemes>)); and 
However, Zhou does not explicitly disclose the prioritization means obtains priority using information about one or both of the nodes and the edges, for the presented multiple related material properties or inter-material property related paths, and outputs a prioritized search result by the user interface means.
Chandra discloses a prioritization means wherein the prioritization means obtains priority using information about one or both of the nodes and the edges, for the presented multiple related material properties or inter-material property related paths, and outputs a prioritized search result by the user interface means ([0052], line 1-13, “... Pathfinding algorithms including radial, shortest path, and all paths pathfinding. Radial pathfinding is useful to discover how one biological entity is functionally or structurally connected to other biological entities... An algorithm for discovering this information can start from a particular node and find all nodes that are connected to the node for a predetermined number of steps removed from the node. If directionality is important (e.g., as in reactions), the algorithm can be instructed to follow links only in the direction indicated by the pathfinding criteria....” [0042], “... each node may have a plurality of relationship descriptors defining multiple attributes of that node...” [0045], line 1-2, “... relationship descriptors represent biological relationships between biological entities  represented by nodes...” [0054], “... the results of this pathway algorithm can be displayed, for example as a sorted list of pathways from the shortest or largest, or as a merged graph...” <examiner note: pathfinding algorithm identifies pathways between starting node and ending node, all pathways from starting node using biological entities and relationship descriptors data. The result pathways are sorted in an order as shortest or largest and displayed>)
Claim 13
Claim 12 is included, Zhou discloses wherein the search method according to claim 12 is used (fig. 10)
Claim 14 is similar to claim 12. The claim is rejected based on similar reason

2, 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (U.S. Pub 2017/0076041 A1), in view of Chandra (U.S. Pub 2005/0165594 A1), as applied to claim 1 and 12 respectively, and further in view of Doi (U.S. Pub 2010/0185400A1)
Claim 2
Claim 1 is included, Zhou discloses wherein the graph is a directed graph (fig. 5, edges have directions); and in the graph generation step, when a relationship between the pair of material property parameters is bidirectional, a bidirectional edge corresponding to the pair of material property parameters is generated (fig. 2, the relationship between molecules are bidirectional), 
However, Zhou does not explicitly disclose when, if a value of a first material property parameter of the pair of material property parameters is determined, a value of a second material property parameter is determined but not vice versa, a one-way edge from a node corresponding to the first material property parameter to a node corresponding to the second material property parameter is generated as the corresponding edge.
Doi discloses when, if a value of a first material property parameter of the pair of material property parameters is determined, a value of a second material property parameter is determined but not vice versa, a one-way edge from a node corresponding to the first material property parameter to a node corresponding to the second material property parameter is generated as the corresponding edge (fig. 4, when molecule 1 has notation X, type pharmaceutical, and molecule 2 has notation A type gene, the interaction between X and A is activation and from X to A)

Claim 15 is similar to claim 2. The claim is rejected based on similar reason.


Claim 3, 4, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (U.S. Pub 2017/0076041 A1), in view of Chandra (U.S. Pub 2005/0165594 A1), as applied to claims 1, 14 respectively, and further in view of Yoshitake (U.S. Pub 20190139279 A1)
Claim 3
Claim 1 is included, however, Zhou does not explicitly disclose further comprising a condition extraction step and a path evaluation step, wherein 
regarding a pair of material property parameters for which a condition for prescribing presence/absence of a relationship exists among the multiple pairs of material property parameters having mutual relationships, the database is further capable of storing that condition; in the condition extraction step, the condition is extracted from the database in association with, as a conditional edge, an edge corresponding to a pair for which presence/absence of a relationship is prescribed by that condition; in the graph search step, one or multiple paths are extracted from the graph and outputs as a search result; 

Yoshitake discloses 
regarding a pair of material property parameters for which a condition for prescribing presence/absence of a relationship exists among the multiple pairs of material property parameters having mutual relationships, the database is further capable of storing that condition ([0043]); in the condition extraction step, the condition is extracted from the database in association with, as a conditional edge, an edge corresponding to a pair for which presence/absence of a relationship is prescribed by that condition ([0044]); in the graph search step, one or multiple paths are extracted from the graph and outputs as a search result ([0045]); 
in the path evaluation step, whether the one or multiple paths include the conditional edge is determined, and paths which include the conditional edge are excluded from the one or multiple paths when a condition corresponding to the conditional edge is not satisfied, to obtain a search result for the prioritization step; and a result including the search result for the prioritization step is output in the descending order of priority in the prioritization step ([0046)].

Claim 4
Claim 1 is included, however, Zhou does not disclose limitations of claim 4
Yoshitake discloses
the database is further capable of storing reliability information of a relationship indicating that, for the multiple pairs of material property parameters having mutual relationships, whether the relationship is a strictly theoretically established relationship, a relationship that has been empirically correlated and is not theoretically established, a semi-quantitative relationship, or a qualitative relationship ([0048]); 
in the graph search step, the graph is searched by also using the reliability information to obtain a search result for the prioritization step ([0049]); and 
a result including the search result for the prioritization step is output in the descending order of priority in the prioritization step ([0050]). 

Claim 16 and 17 are similar to claim 3 and 4. The claims are rejected based on similar reason.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain condition to relationships between entities as disclosed by Yoshitake and apply to the creation of the molecule network as disclosed by Zhou so that the molecule network is constructed with edges/links that meet conditions as specified.

Allowable Subject Matter
Claims 5-8 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record do not show, suggest, or teach features/limitations of claims 5-8 and 18-21 in combination with the other claimed features. .
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894.  The examiner can normally be reached on 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


HAU HAI. HOANG
Examiner
Art Unit 2167



/HAU H HOANG/     Examiner, Art Unit 2167